Citation Nr: 0210969	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  96-47 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a neck 
disability due to surgery during Department of Veteran's 
Affairs (VA) hospitalization from April to May 1990. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1947 to March 
1950 and from February 1951 to February 1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

When this matter was last before the Board in August 1998, it 
was remanded for further development and adjudication.  
Having been completed, the matter is now ready for appellate 
disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  There is no evidence of an additional neck disability 
incurred or aggravated as a result of VA hospitalization or 
surgery.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. 
§ 1151 for a neck disability, have not been met. 38 U.S.C. § 
1151 (2002); 38 C.F.R. §3.358 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recent case authority raises 
some doubt as to whether the duty to notify and assist 
provisions of the recently enacted Veteran's Claims 
Assistance Act of 2000 (VCAA) apply to the appellant's claim 
on appeal.  More specifically, in the case of Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002), the 
Federal Circuit held that the duty to notify and assist 
provisions of the VCAA was not meant to be applied 
retroactively.  

However, VAOPGCPREC 11-2000 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of 
the chief legal officer of the Department and regulations of 
the Department are binding on the Board.  
38 U.S.C. § 7104(c).  For purposes of this determination, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending on the date of enactment of the VCAA.

The record reflects through the June 1996 rating decision, 
the September 1996 Statement of the Case, and the 
Supplemental Statements of the Case dated in March 1998 and 
November 2001, the veteran was afforded an explanation of the 
statutes and regulations pertaining to the establishment of 
compensation pursuant to 38 U.S.C. § 1151.  The veteran was 
also specifically notified of evidence that was necessary to 
substantiate his claim through the RO's September 2001 VCAA 
letter.  As noted previously, the matter was before the Board 
in August 1998.  At that time, the matter was remanded for 
further development and adjudication.  Pursuant to Board 
remand, additional medical evidence was obtained and 
associated with the veteran's claims folders.  Moreover, the 
veteran was afforded a VA records examination.

While the Board notes that outpatient treatment records 
indicate that the veteran is a recipient of Social Security 
Disability, the Board finds that additional development is 
not necessary.  In the instant case, in light of the specific 
nature of the veteran's claim and time period under scrutiny, 
i.e. whether the veteran suffered additional disability due 
to VA hospitalization between April 1990 and May 1990, the 
Board's decision to proceed in adjudicating this claim does 
not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The veteran contends that he has suffered from chronic neck 
pain since his left total wrist fusion surgery was performed 
in April 1990 at a VA Medical Center (VAMC).  Specifically, 
he asserts that, while hospitalized he suffered a neck injury 
during a period of altered mental status from a Xanax 
withdrawal.

When a veteran suffers an injury or aggravation of an injury 
as the result of hospitalization or medical or surgical 
treatment, and such injury or aggravation results in 
additional disability to the veteran and is not the result of 
his own willful misconduct, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C. § 1151 (2002); 
38 C.F.R. § 3.358 (1996).

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204; 110 Stat. 
2926 (Sept. 29, 1996), to require not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the additional disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of additional disability was an event that was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C. § 1151, which were filed on or 
after October 1, 1997.  VAOGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  Inasmuch as the veteran in this case filed his claim 
in February 1996, the amendments are inapplicable.

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).  In determining whether 
any additional disability resulted from VA hospitalization or 
treatment, the following considerations will govern:

(1) It is necessary to show that additional disability is 
actually the result of such disease or injury, or aggravation 
of an existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of hospitalization, medical or surgical treatment.  
38 C.F.R. § 3.358(c)(1),(2).

(2) Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those that are certain 
to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3).

The Board has thoroughly reviewed the veteran's contentions 
and evidence of record, and finds that for the foregoing 
reasons entitlement to compensation pursuant to 38 U.S.C. § 
1151 is not warranted.  The medical evidence of record 
confirms that the veteran underwent surgery in April 1990, 
specifically, a left total wrist fusion.  The May 1990 
discharge summary noted that the veteran had complained of 
neck pain postoperatively with minimal spasm; the cervical 
spine was within normal limits except for mild to moderate 
degenerative changes.  VA outpatient treatment records and 
private medical records dated after the veteran's discharge 
in May 1990, indicated that the veteran had sought treatment 
for and complained of neck pain.  There is no indication in 
the aforementioned records, however, that the veteran 
suffered any additional disability, namely, a neck injury, as 
a result of his April 1990 surgery and subsequent 
hospitalization.  

While the Board notes that an October 2001 statement from Dr. 
R.S.M. had noted that the veteran had fallen during a 
hospitalization at the VA and injured his neck causing 
chronic pain, these statement were clearly recounts of a 
history that had been reported to Dr. R.S.M. by the veteran.  
The Board is not required to accept a doctors' opinions that 
are based upon the veteran's recitation of medical history.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  Further, 
medical opinions must be supported by clinical findings in 
the record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).

Upon VA joints examination in September 1997, the examiner 
noted the veteran's complaints of neck pain from a fall 
during VA hospitalization.  The examiner additionally noted 
that radiographic reports taken shortly after his complaints 
of neck pain revealed evidence of degenerative arthritis and 
disc disease.  It was further indicated that a follow-up 
Magnetic Resonance Imaging (MRI) was done which confirmed the 
presence of extensive degenerative arthritis, degenerative 
disc disease, and foraminal stenosis.

VA spine examination also dated in September 1997, noted the 
veteran's complaints of a neck injury in 1990.  The examiner 
stated that he found no conclusive evidence of a neck injury 
having occurred.  The examiner explained that in view of the 
findings of extensive degenerative changes in the neck within 
the day or two after the initial complaint of a neck problem, 
the veteran's degenerative arthritis, degenerative disc 
disease, and spondylosis had all occurred a considerable time 
prior to his hospitalization in 1990.  The examiner concluded 
that the veteran's neck condition was not related to the left 
wrist condition and further, was "in no way related to his 
VA hospitalization." 

Pursuant to Board remand, the veteran was afforded an 
additional VA records examination in August 1999.  The 
examiner noted that the veteran's records were reviewed in 
great detail, to include the 1990 hospitalization records, VA 
outpatient treatment records, and private medical records.  
The examiner indicated that x-rays taken in July 1977 showed 
some narrowing of some disc space and spurring from C3 from 
down through the C6 level.  Regarding the veteran's 
hospitalization for left wrist fusion, the examiner noted 
that the veteran had a withdrawal reaction from a more than 
average long-term dosage of Xanax; he had twitching and 
muscle spasms; he pulled out the nasogastric tube on several 
occasions; and while showering he slumped downward without a 
complete loss of consciousness or bumping his head or neck.  

The examiner further noted that x-rays taken at the VAMC in 
Shreveport on April 30, 1990, showed a narrowing of disc 
spaces from C2 down to the C6-7 level, as well as spondylosis 
of the cervical spine.  The examiner opined that "it would 
have been impossible for this to have occurred on a short 
notice." He noted x-rays taken in September 1984 showed 
severe diffuse arthritic changes in the cervical spine and 
complaints of neck pain in 1989, some 11 months prior to 
surgery.  He specifically stated that in comparing x-rays of 
August 1989 and April 1990, there was no significant 
difference.  The examiner concluded, 

"[o]n the basis of a very extensive 
review of records, and a very detailed 
examination which I reported on 09/15/97, 
there is no evidence whatsoever that he 
had a neck injury while hospitalized and 
in response to this specific question by 
the [B]oard as to whether it is as least 
likely as not that a neck disability was 
incurred in or aggravated by the 1990 VA 
hospitalization, it is my carefully 
considered opinion that there is no 
possibility that he had a neck injury 
either incurred or aggravated during that 
hospital stay."

He concluded his review by indicating that the veteran had 
degenerative arthritis and degenerative disc disease of 
cervical spine, which dated back to at least 1977.  In 
addition, the examiner stated that arthritic changes and 
degenerative changes were predominantly a process of aging 
and therefore, they were of primary etiology.

In summary, the Board finds that the preponderance of the 
medical evidence of record, taken as a whole, does not 
support the veteran's contention that he incurred additional 
disability as a result of VA hospitalization and surgery for 
a left total wrist fusion.  The only other evidence of record 
in support of the veteran's claim is his own lay opinion and 
those of his spouse contained in various written statements 
and in testimony presented before the undersigned Board 
member in a June 1998 Videoconference hearing.  The Board 
would point out, however, that neither the veteran nor his 
spouse have been shown to possess the requisite medical 
expertise needed to render either a diagnosis or a competent 
opinion regarding medical causation.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The veteran's and his spouse's lay 
statements, therefore, are devoid of probative value.

Accordingly, the claim of entitlement to compensation under 
38 U.S.C. § 1151 for a neck disability must be denied.  In 
reaching this conclusion, the Board acknowledges that under 
38 U.S.C. § 5107(b), as amended by the Veterans Claims 
Assistance Act of 2000, all doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against the conclusion that the veteran incurred 
additional disability as a result of VA hospitalization and 
surgery for a left total wrist fusion in April to May 1990, 
that doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for a neck 
disability due to surgery during VA hospitalization from 
April to May 1990, is denied.




		
	Michael A.  Pappas
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

